DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the amendment filed April 13, 2021.  Claims 1-5, 7-14, and 16-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021has been entered.



Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive.
	 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 7, 8, 12, 13, 16, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Celik (US 2007/0100802 A1) in view of Haynes et al (US 9,123,069 B1).  

Regarding claims 1, 12, and 20, Celik discloses a client device comprising: one or more processors; and a memory storing instructions executable by the one or more processors to:
            receive one or more search results from a server device in response to a search query from the client device; present the one or more search results in a user interface on a display of the client device (Celik:  Figure 14 - consumer searches for product 1406, search results are displayed to the consumer, and results include map and inventory information 1408).
Celik does not expressly disclose upon selection of a search result of the one or more search results, automatically communicate information comprising payment information, billing address information, or shipping instructions to the server device and upon selection of a search result of the one or more search results, automatically cause the server device to execute transaction instructions using the information.  Haynes discloses upon selection of a search result of the one or more search results, automatically communicate information comprising payment information, billing address information, or shipping instructions to the server device and upon selection of a search result of the one or more search results, automatically cause the server device to execute transaction instructions using the information (Haynes: Figure 13 - after selection of buy now button - 1306 automatically displays information, paragraph [72] - Thus, a customer knowing the item he or she is looking for, can easily browse the search results and purchase the desired item by selecting the purchase interface 1304 corresponding to the desired item directly from the search results page 1300).  


Regarding claims 2 and 13, Celik and Haynes teach or suggest all the limitations of claims 1 and 12 as noted above.  Celik further discloses wherein the user interface includes a button associated with each search result, each button configured to, in response to selection of the button, execute a transaction corresponding to the transaction instructions via a transaction provider (Celik: Figure 16, paragraph [0090] - If the user selects buy 1620, the product 1618 can be purchased and either shipped or held at the store 1612 for pick-up).  

Regarding claims 7 and 16, Celik and Haynes teach or suggest all the limitations of claims 1 and 12 as noted above.  Celik further discloses wherein the user interface is a map view where each search result is presented in the map view at a location associated with the corresponding search result (Celik: Figure 16).  

Regarding claims 8 and 17, Celik and Haynes teach or suggest all the limitations of claims 1 and 12 as noted above.  Celik further discloses wherein the location is selectable via the user interface (Celik: Figure 16).  


Claims 3-5, 9-11, 14, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Celik (US 2007/0100802 A1), in view of Haynes et al (US 9,123,069 B1), and further in view of Wallaja (US 2013/0297425 A1).  

Regarding claim 3, Celik and Haynes teach or suggest all the limitations of claim 2 as noted above.  The combination of Celik and Haynes does not disclose wherein the transaction is executed upon receiving log-in information from a user initiating the transaction.  However, Wallaja teaches wherein the transaction is executed upon receiving log-in information from a user initiating the transaction (Wallaja: paragraph [0038] - A user selecting a Buy Button causes buy button module 155 to cause invocation of identity aggregation module 107 which aggregates user's provisioned identities on user device 110, paragraph [0035] - Associated with user 105 are one or more identifiers 113 (e.g., username and password pairs) that the user 105 is currently using to access one or more websites and content available using user device 110 via network 160, including email sites, social networking sites, etc., One or more of the identifiers 113 may be stored locally on the client device 110, e.g., in cookies or a cache).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Celik and Haynes, in the apparatus and method wherein the transaction is executed upon receiving log-in information from a user initiating the transaction, as taught by Wallaja since the claimed 

Regarding claim 4, Celik and Haynes teach or suggest all the limitations of claim 1 as noted above.  The combination of Celik and Haynes does not disclose wherein the information is communicated to the server device in response to the receiving of the selection of a button corresponding to the search result of the one or more search results.  However, Wallaja teaches wherein the information is communicated to the server device in response to the receiving of the selection of a button corresponding to the search result of the one or more search results (Wallaja: paragraph [0038] - A user selecting a Buy Button causes buy button module 155 to cause invocation of identity aggregation module 107 which aggregates user's provisioned identities on user device 110. Identity aggregation module 107 communicates this information to transaction processor 170, where identity match module 158 causes a user record to be created in user information database 180).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Celik and Haynes, in the apparatus and method wherein the information is communicated to the server device in response to the receiving of the selection of a button corresponding to the search result 


Regarding claims 5 and 14, Celik and Haynes teach or suggest all the limitations of claims 1 and 12 as noted above.  The combination of Celik and Haynes does not disclose wherein the information is stored on the client device.  However, Wallaja teaches wherein the information is stored on the client device (Wallaja: Figure 1A - provisioned user identities 113 (information)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Celik and Haynes, in the apparatus and method wherein the information is stored on the client device, as taught by Wallaja since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would minimize the steps involved in converting an advertisement into a converted sale securely (Wallaja: paragraph [0006]).

Regarding claims 9 and 18, Celik and Haynes teach or suggest all the limitations of claims 1 and 12 as noted above.  The combination of Celik and Haynes does not disclose wherein each search result identifies a transaction provider.  However, Wallaja teaches wherein each search result identifies a transaction provider (Wallaja: paragraph [0040] - Transaction processor 170 may be maintained, e.g., by an online payment service provider which may provide payment between user 105 and the operator of merchant server 140)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Celik and Haynes, in the apparatus and method wherein each search result identifies a transaction provider, as taught by Wallaja since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would minimize the steps involved in converting an advertisement into a converted sale securely (Wallaja: paragraph [0006]).

Regarding claim 10, Celik, Haynes, and Wallaja teach or suggest all the limitations of claim 9 as noted above.  Wallaja further discloses retrieving transaction provider information for one or more of the identified transaction providers from the search results, the transaction provider information including the transaction instructions (Wallaja: paragraph [0040] - Transaction processor 170 may be maintained, e.g., by an 

Regarding claims 11 and 19, Celik and Haynes teach or suggest all the limitations of claims 1 and 12 as noted above.  The combination of Celik and Haynes does not disclose presenting a confirm payment button to confirm a transaction and complete a purchase of an item or service corresponding to the search result.  However, Wallaja teaches presenting a confirm payment button to confirm a transaction and complete a purchase of an item or service corresponding to the search result (Wallaja: Figure 4C - approve transaction 420).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Celik and Haynes, in the apparatus and method for presenting a confirm payment button to confirm a transaction and complete a purchase of an item or service corresponding to the search result, as taught by Wallaja since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would minimize the steps involved in converting an advertisement into a converted sale securely (Wallaja: paragraph [0006]).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625